DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/10/19, 11/9/19, 2/27/20, and 4/5/21 was/were considered by the examiner.

Claim Objections

Claim(s) 8 and 13 is/are objected to because of the following informalities: Claims 1 states both transitory and non-transitory
at least one transitory storage device; and
at least one processing device coupled to the at least one non-transitory storage device.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 2-6, 10-14, 18, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 2-6, 10-14, and 18 is/are rejected.  Claim 2, 10, and 18 recites the limitation(s) “the resource distribution device.”  There is insufficient antecedent basis for this limitation.  Appropriate correction/clarification is required.  Claim(s) 3-6 and 11-14 is/are rejected because they depend on claim(s) 2, 10, and 18.

Claim(s) 2-6, 10-14, 18, and 20 is/are rejected.  Claim 2, 4, 10, 12, 18, and 20 recites the limitation(s) “the first resource distribution device” and subsequently “the resource distribution device.”  Thus claim(s) 2, 4, 10, 12, 18, and 20 is/are indefinite because it is unclear if “the resource distribution device” means the first resource distribution device, another resource distribution device, or something else.  Appropriate correction/clarification is required.  Claim(s) 3-6 and 11-14 is/are rejected because they depend on claim(s) 2, 4, 10, 12, 18, and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Examiner note: As claimed the invention doesn’t a) list any technology associated with how monitoring, routing or resource distribution (claim 2, 4) is done and b) that the resource distribution device is an ATM or pos.

The limitation(s) below for claim(s) 1, 9, and 17, as drafted, is/are a process (claim(s) 17 recites a series of steps) and system (claim(s) 1 and 9 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to secure remote staging, pre-processing, and settlement of resource distribution devices.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: routing a resource distribution to a first resource distribution;
continuously monitoring a real-time location of the resource distribution;
identifying that the real-time location of the resource distribution is within a predetermined distance from the first resource distribution based on continuously monitoring the real-time location of the resource distribution;
establishing a secure communication channel with the first resource distribution and a user, wherein the user is associated with a user in a resource delivery associated with distribution of resources;
pre-processing the first resource distribution via the secure communication channel based on identifying that the real-time location of the resource distribution is within the predetermined distance from the first resource distribution;
identifying that the real-time location of the resource distribution matches a first location of the first resource distribution; and
in response to identifying that the real-time location of the resource distribution matches the first location of the first resource distribution, displaying a message on a display screen of the first resource distribution.
Claim 1 and 9: the same analysis as claim(s) 17.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include a resource distribution vehicle, resource distribution device, user device (claim(s) 1, 9, 17); the system comprising: at least one transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device (claim(s) 1); the computer program product comprising a non-transitory computer-readable storage medium (claim(s) 9); a resource distribution vehicle, resource distribution device, user device (claim(s) 2-8, 10-16, 18-20).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0063, 0066]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-8, 10-16, and 18-20 further define the abstract idea of claim(s) 1, 9, and 17 with additional steps to a) determine completion of distribution and mirror display screen, make a message disappear, receive input associated with settlement of distribution device and then being settlement, determine settlement complete and display notice on user device, route vehicle to second location after settlement, route vehicle to resource device based on monitoring resource devices and identifying low resource level at one of resource devices, optimize travel route of resource vehicle.  These claim(s) recite additional elements and those element(s) are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 7-8, 10, 15-16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (US 2010/0131407 A1) in view of Jones (US 2003/019569 A1) and Oz et al. (US 2016/009887 A1).

Regarding claim 1, 9, and 17, Folk teaches a computerized method for secure remote staging, pre-processing, and settlement of resource distribution devices, the method comprising:
routing a resource distribution vehicle to a first resource distribution device;
continuously monitoring a real-time location of the resource distribution vehicle;
identifying that the real-time location of the resource distribution vehicle is within a distance from the first resource distribution device based on continuously monitoring the real-time location of the resource distribution vehicle;
establishing a communication channel with the first resource distribution device and a device, wherein the device is associated with a resource delivery vehicle associated with distribution of resources;
pre-processing the first resource distribution device via the secure communication channel based on identifying that the real-time location of the resource distribution vehicle is within the distance from the first resource distribution device;
the real-time location of the resource distribution vehicle and a first location of the first resource distribution device; and
the real-time location of the resource distribution vehicle and the first location of the first resource distribution device [for the limitations above, see at least Fig. 7 and [0045 0046] armored car 704 (transport carrier), deposit location 703 & pickup location 706 (cash handling devices), centralized tracking system 701 (computer thus processor and memory); [0064, 0066, 0080] route a transport carrier to cash handling device; [0080, 0082] real time updates to transportation vehicle via a mobile device based on real time data of both vehicle location via gps and inventory level of cash handing device; [0082] real time location of vehicle location via gps is used to determine if a vehicle is in local area of requesting cash handling device and then determine (preprocess) if the determined vehicle has adequate funds].

Folk teaches a transporter delivering money to a resource distribution device based on real time data of both the transporter and resource distribution device but doesn’t/don’t explicitly teach the transporter having a user or user device, matching locations, or displaying a message on the resource distribution device.  However, in the field pertinent to the particular problem with which the applicant was concerned such as message services associated with vehicle arrival, Jones discloses
identifying that the location of the resource distribution vehicle is within a distance from the first location;
wherein the user device is associated with a user in a resource delivery vehicle associated with distribution of resources;
based on identifying that the location of the resource distribution vehicle is within the predetermined distance from the first location;
identifying that the location of the resource distribution vehicle matches a first location of the first location; and
in response to identifying that the location of the resource distribution vehicle matches the first location of the first device, displaying a message on a display screen of the first device [for the limitations above, see at least Fig. 2 and [0067, 0081] for customer device 36c (the first device), vehicle 19, and vehicle driver device 12 (the user device); Figs. 33 and 35-38 and [0046, 0048-0051] determine (pre-process) when a predetermined distance between vehicle and a location is met, the distance can be defined multiple ways including at the location, and when it is met send a message (thus communication channel) to a user device where the message may include a map of vehicle location; Figs. 39 and 49 and [0052, 0155] message is received on customer device based on predetermined conditions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folk with Jones to include the limitation(s) above as disclosed by Jones.  Doing so would provide an improved delivery process to Folk by allowing a user to determine when the user informed of an upcoming delivery [see at least Jones Figs. 33 and 35-38 and [0046, 0048-0051] ].

Folk in view of Jones teaches a transporter (vehicle, driver, driver device) delivering money to a resource distribution device based on real time data of both the transporter and resource distribution device and via a communication channel performing actions in response to a distance threshold being met but doesn’t/don’t explicitly teach a secure communication channel.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during a delivery process of physical items, Oz discloses
establishing a secure communication channel with the first device and a user device [see at least [0035] for cloud based package exchange used by a delivery service (client) to deliver a package to user/customer, where the package exchange system allows communication between the client and user/customer; [0130] the cloud based package exchange creates a secure communication link based on geo-proximity; [0024] further define secure communication channel; [0084] delivery driver]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folk in view of Jones with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to Folk in view of Jones by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Regarding claim 7 and 15, modified Folk teaches the system of claim 1,
and Folk teaches wherein the at least one processing device is configured to route the resource distribution vehicle to the first resource distribution device by:
monitoring one or more resource distribution devices;
identify a low resource level at the first resource distribution device of the one or more resource distribution devices; and
in response to identifying the low resource level at the first resource distribution device, route the resource distribution vehicle to the first resource distribution device [for the limitations above, see at least [0064, 0066, 0080] route a transport carrier to cash handling device; [0080, 0082] real time updates to transportation vehicle via a mobile device based on real time data of both vehicle location via gps and inventory level of cash handing device, where a) inventory levels determine if there is a serving need of cash handing device from a surplus or deficit and b) a routing or rerouting is done in response to a) ; [0077] route optimization].

Regarding claim 8 and 16, modified Folk teaches the system of claim 1
and Folk teaches wherein the at least one processing device is configured to optimize a travel route of the resource delivery vehicle [see at least [0064, 0066, 0080] route a transport carrier to cash handling device; [0080, 0082] real time updates to transportation vehicle via a mobile device based on real time data of both vehicle location via gps and inventory level of cash handing device; [0077] route optimization].

Claim(s) 2-6, 10-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Jones and Oz as applied to claim(s) 1, 9, and 17 above and further in view of and Smet et al (US 2013/0097080 A1)

Regarding claim 2, 10, and 18, modified Folk teaches the computerized method of claim 17
and Folk teaches wherein the method further comprises:
determining that resource distribution associated with the first resource distribution device is complete, wherein the resource distribution is performed using resources in the resource distribution vehicle [for the limitations above, see at least [0064, 0066] route a transport carrier to cash handling device; [0069, 0070] completed transactions at a cash handing device via a transport carrier; [0074-0075] completed transactions].

Modified Folk teaches the resource distribution device job being completed by the transporter but doesn’t/don’t explicitly teach the user of the transporter completing the job.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during a delivery process of physical items, Oz discloses 
wherein the delivery is performed by the user using resources in the resource distribution vehicle; and
an action on the user device via the secure communication channel [for the limitations above, see at least [0016, 0051] system determines a job is completed by a driver based on notification from driver of a completed job; [0089] handheld client device that travels with a delivery person 304;
[0035] for cloud based package exchange used by a delivery service (client) to deliver a package to user/customer, where the package exchange system allows communication between the client and user/customer; [0130] the cloud based package exchange creates a secure communication link based on geo-proximity; [0024] further define secure communication channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to modified Folk by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Modified Folk teaches the resource distribution device job being completed by the user of the transporter but doesn’t/don’t explicitly teach mirroring of one device onto another.  However, in the field pertinent to the particular problem with which the applicant was concerned such as during transactions at a resource distribution device both or either screen mirroring and devices linking, Smets discloses
mirroring the display screen of the resource distribution device onto the user device via the communication channel [see at least [0024] POS can be an electronic cash register; Fig. 9 and [0086-0087] for a transaction being mirrored from a POS device onto a user device; Fig. 8 and [0076, 0079] transaction is completed via user device based on POS device data; [0099-0100] combination of parts such that the mirror allows a user to not have to use the POS device once the mirroring begins].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Smets to include the limitation(s) above as disclosed by Smets.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Smet [0086-0087, 0089] ].

Regarding claim 3, 11, and 19, modified Folk teaches the computerized method of claim 17 as well as determining that the resource distribution transaction associated with the first resource distribution device is complete (determining that resource distribution associated with the first resource distribution device is complete).

Modified Folk doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as during transactions at a resource distribution device both or either screen mirroring and devices linking, Smets discloses
wherein the computerized method further comprises causing the message on the display screen of the first resource distribution device to disappear based on determining that the transaction associated with the first resource distribution device is complete [see at least [0024] POS can be an electronic cash register; Fig. 9 and [0086-0088, 0093] 902 a transaction being initiated between a POS device and a user device based on proximity, 904 a message (arrows in a circle on the POS, see item 904 of Fig. 9) being displayed on the POS device and 916 a different message (Transaction complete on the POS, see item 916 of Fig. 9) is display on the POS in response to completing the transaction thus the original message 904 disappeared and was replaced by message 916].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Smets to include the limitation(s) above as disclosed by Smets.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Smet [0086-0087, 0089] ].

Examiner notes: Regarding claim(s) 3 and 11, the claim(s) recite(s) analogous limitations to claim(s) 19 above and is/are therefore rejected on the same premise.  Claims 3 and 11 depend on claims 2 and 10 respectively.


Regarding claim 4, 12, and 20, modified Folk teaches the computerized method of claim 19
and Folk teaches wherein the computerized method further comprises:
associated with settlement of the first resource distribution device;
the settlement of the first resource distribution device [for the limitations above, see at least [0064, 0066] route a transport carrier to cash handling device; [0069, 0070] completed transactions at a cash handing device via a transport carrier; [0074-0075] completed transactions].

Modified Folk teaches settlement of the resource distribution device but doesn’t/don’t explicitly teach settlement occurring via a secure communication channel.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during a delivery process of physical items, Oz discloses
cause the device to initiate the transaction of the first device via the secure communication channel [for the limitations above, see at least [0046, 0048] transaction begins at first device via cloud based communication system; [0051] transaction completed;
[0035] for cloud based package exchange used by a delivery service (client) to deliver a package to user/customer, where the package exchange system allows communication between the client and user/customer; [0130] the cloud based package exchange creates a secure communication link based on geo-proximity; [0024] further define secure communication channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to modified Folk by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Modified Folk teaches settlement of the resource distribution device via a secure communication channel but doesn’t/don’t explicitly teach the transaction at the resource distribution occurring based on user input.  However in the field pertinent to the particular problem with which the applicant was concerned such as during transactions at a resource distribution device both or either screen mirroring and devices linking, Smets discloses
receive an input from the user device of the user via the mirrored display screen
in response to receiving the input, cause the resource distribution device to initiate the transaction of the first resource distribution device via the communication channel [see at least [0024] POS can be an electronic cash register; Fig. 9 and [0086-0088, 0093] 902 a transaction being initiated between a POS device and a user device based on proximity, 904 a message (arrows in a circle on the POS, see item 904 of Fig. 9) being displayed on the POS device and 916 a different message (Transaction complete on the POS, see item 916 of Fig. 9) is display on the POS in response to completing the transaction thus the original message disappeared].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Smets to include the limitation(s) above as disclosed by Smets.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Smet [0086-0087, 0089] ].

Examiner notes: Regarding claim(s) 4 and 12, the claim(s) recite(s) analogous limitations to claim(s) 20 above and is/are therefore rejected on the same premise.  Claims 4 and 12 depend on claims 2 and 10 respectively.


Regarding claim 5 and 13, modified Folk teaches the system of claim 4 as well as wherein the at least one processing device is configured to:
determine that the settlement of the first resource distribution device is complete (determining that resource distribution associated with the first resource distribution device is complete).

Modified Folk teaches determine the resource distribution device settlement is complete but doesn’t/don’t explicitly teach the determination is done via secure communication channel.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during a delivery process of physical items, Oz discloses
determine that the transaction of the first device is complete via the secure communication channel [see at least [0051] system determines a job is completed by a driver based on notification from driver of a completed job].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to Folk in view of Jones by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Modified Folk teaches via secure communication channel determine the resource distribution device settlement is complete but doesn’t/don’t explicitly teach display a message on the user device of the completed settlement.  However, in the field pertinent to the particular problem with which the applicant was concerned such as during transactions at a resource distribution device both or either screen mirroring and devices linking, Smets discloses
display a notification associated with the completion of the transaction of the first resource distribution device on the user device [see at least [0024] POS can be an electronic cash register; Fig. 9 item 914 and [0092] 914 a receipt (message, see item 914 of Fig. 9) is display on the user device in response to completion of the resource distribution device transaction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Smets to include the limitation(s) above as disclosed by Smets.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Smet [0086-0087, 0089] ].

Regarding claim 6 and 14, modified Folk teaches the system of claim 5,
and Folk teaches wherein the at least one processing device is configured to:
in response to determining that the settlement of the first resource distribution device is complete, route the resource distribution vehicle to a second resource distribution device [for the limitations above, see at least [0064, 0066, 0080] route a transport carrier to cash handling device(s) such that as an order request is completed another order request begins with routing to the another order request].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624